DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 07/05/2022 has been entered and made of record.
Claims 1-20 are pending.

Response to Arguments/Remarks
Applicant's arguments filed on 07/05/2022 have been considered but are moot in view of the new ground(s) of rejection herein below, necessitated by the amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being clearly anticipated by claims 1-20 of U.S. Patent No. 10867393.   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):  
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claims 2 and 3 each recites “a plurality of interest points”. It is not clear how/if it is related to the “first set of interest points” defined in claim 1. Please clarify.
Claims 9 and 10 are rejected for the same reasons as stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:    
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Badawy (US 2005/0249426, IDS) in view of Zahniser (US 2008/0152208).   

Regarding claim 1, Badawy discloses a video processor, comprising: 
an object detection circuit configured to detect an object in a first video frame (Fig. 7 and pg. [0089]. Fig. 14 and pg. [0103], detect and tracking the moving object, (a) frame 1 and (b) frame 2); and 
an object propagation circuit configured to: 
select a first interest point of the object (Fig. 14(a) shows 3 basis points 144a , one of them at the bottom right corner) Fig. 14(a), the box 146a surrounding the object); 
select a second interest point of the object Fig. 14(a), another basis point 144a located at upper left corner of the box 146a); 
estimate a location of the object in a second video frame by determining a location of the first interest point in the second video frame and determining a location of the second interest point in the second video frame (Fig. 14 (a)&(b), and pg. [0103], “After finding the affine basis set on the next frame, affine parameters are acquired, then the new location of the object (the gaze point) and the new size of the object (object boundary points) can be reconstructed … affine basis point 144a is replaced by affine basis point 144b”).
Badawy does not expressly disclose selection from a first set of interest points or a second set of interest points.
However, selecting one from a set of interest points is well known in object detection/tracking. Zahniser, for example, discloses (Figs. 12-13, pg. [0061]-[0061]) locating a corner of an object (fiducial mark) by selecting one pixel 134 from a set of candidate pixels 132.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to combine the teachings of Zahniser with that of Badawy to yield the invention as described in claim 1. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results in object detection and tracking.

Regarding claim 2, Badawy in view of Zahniser discloses the video processor of claim 1, wherein the object propagation circuit is configured to: 
identify a plurality of interest points in the first region of interest; determine whether each of the interest points is part of the object (Badawy,  pg. [0083], “it is hard to decide which detected point belongs to an object and which one belongs to the background …we use motion cues together with corner detection to give satisfactory results”); and select one of the interest points that is determined to be part of the object and is nearest to the first corner to be the first interest point (Badawy,  pg. [0083] and Fig. 14).

Regarding claim 3, Badawy in view of Zahniser discloses the video processor of claim 1, wherein the object propagation circuit is configured to: 
identify a plurality of interest points in the first region of interest; determine an optical flow for each of the interest points; and select one of the interest points to be the first interest point based on the optical flow for the interest point (Badawy, pg. [0083], “it is hard to decide which detected point belongs to an object and which one belongs to the background …we use motion cues together with corner detection to give satisfactory results”).

Claims 8-10, 15 and 16 have been analyzed and are rejected for the reasons outlined in the rejection of claims 1-3, 1 and 2 above, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Badawy (US 2005/0249426) in view of Zahniser (US 2008/0152208), and further in view of Karins et al. (hereafter referred to as ‘Karins’, US 2012/0143808, IDS).  

Regarding claim 4, Badawy in view of Zahniser discloses the video processor of claim 1, but fails to expressly disclose wherein the object propagation circuit is configured to: maintain a pool of objects to be propagated; and assign to each object in the pool a lifetime value during which a location of the object is estimated in each video frame.
In the same field of detecting and tracking objects, Karins discloses maintaining a pool of objects to be propagated (pg. [0010] “tracks geographic locations for at least a subset of the plurality of objects over time”); and assign to each object in the pool a lifetime value (pg. [0137], “assigns a unique identifier to each detected target object”) during which a location of the object is estimated in each video frame (pg. [0134], “the object tracking module 204 continues to track geographic locations of detected objects that the artificial intelligence module 208 has eliminated as potential target objects”).
	It is often desirable to detect and track multiple objects in a scene. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Karins with that of Badawy in view of Zahniser to yield the invention as described in claim 4. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results of tracking multiple target object. 

	Regarding claim 5, Badawy in view of Zahniser and Karins discloses the video processor of claim 4, wherein the object propagation circuit is configured to add a detected object to the pool based on a detection confidence value assigned to the detected object exceeding a first threshold (Karins, pg. [0109], “iteratively updates estimated probabilities that detected objects are a target object”, pg. [0111], “may select detected objects that have an estimated probability and/or confidence metric above a predefined threshold for the object tracking module 204 to track”).

Claims 11-12, 17 and 18 have been analyzed and are rejected for the reasons outlined in the rejection of claims 4-5, 4 and 5 above, respectively.

Allowable Subject Matter
Claims 6-7, 13-14 and 19-20 are not rejected over the prior art of record. These claims would be allowable if the nonstatutory double patenting rejection is overcome and if rewritten in independent form including all limitations of the base claim and any intervening claims. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666